DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 1-20.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1 and 11 are independent claims.

Claim Objections
4. 	Claims 7, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Corigliano (US 10525360) and further in view of Huber (US 20130297065). 
Regarding claim 1, Corigliano discloses a system for a wireless portable cargo control panel with physical controls, the system comprising:
a portable electronic device (PED) comprising a display (FIG. 4, 200 is a portable mobile device with a display), 
the PED configured to communicate with a master control panel (MCP) (the portable device communicates with the docking mechanism as seen in FIG. 4 – 114),
portable control panel (PCP) comprising (FIG. 4, device 114 is a control panel to house the mobile device):
an interface configured to couple the PED (FIG. 4, 270, the mobile device connects physically to the docking mechanism),
one or more dedicated physical input selection devices (FIG. 4, at least a navigational control pad at 120);
a directional controller (FIG. 4, directional control pad at 120); 
Corigliano does not necessarily disclose wherein controlling a cargo handling system; and wherein one or more orientation indicator displays, wherein each of the one or more orientation indicator displays are configured to be updated based at least in part on orientation information associated with the cargo handling system, PCP, and/or PED.
However, Huber discloses wherein the touchscreen can be formed and/or controlled by the control computer such that the touchscreen displays at least a portion of the cargo loading deck so that a user of the loading system, by means of the touchscreen, can select at least one target position, in particular a cargo loading track. Preferably the loading system according to the invention supports a manual and an automatic loading of pieces of cargo. For automatic 
The combination of Corigliano and Huber would have resulted in the docking system of Corigliano to incorporate Huber’s system of tracking and loading various cargo in aircraft.  One would have been motivated to have combined the teachings because Corigliano is already teaching manipulating objects remotely using a handheld device for information and Huber is teaching a similar concept by processing various cargo via a handheld device.  As such, the combination would have resulted in the combination of well known teachings and as such it would yielded a predictable invention. 
Regarding claim 2, Corigliano discloses wherein the directional controller is a physical control joystick (see FIG. 1, wherein a physical directional controller is present at 124).
Regarding claim 3, Corigliano discloses wherein the one or more orientation indicator displays corresponds to a respective direction of the directional controller (FIG. 7, the device in question is controlled by a the directional controls as seen at 120).
Regarding claim 4, Corigliano discloses wherein the one or more orientation indicator displays are LCD or LED displays (FIG. 7, the display of the object is on a LED/LCD mobile device display).
Regarding claim 5, Corigliano wherein the one or more dedicated physical input selection devices comprise a control panel switch (FIG. 4, navigational controls at 120 and action controls at 131), drive system switch, lateral drive switch, or pallet rotation switch.
Corigliano does not necessarily disclose wherein the one or more dedicated physical input selection devices are configured to control the cargo handling system.
However, Huber discloses wherein the touchscreen can be formed and/or controlled by the control computer such that the touchscreen displays at least a portion of the cargo loading deck so that a user of the loading system, by means of the touchscreen, can select at least one target position, in particular a cargo loading track. Preferably the loading system according to the invention supports a manual and an automatic loading of pieces of cargo. For automatic 
The combination of Corigliano and Huber would have resulted in the docking system of Corigliano to incorporate Huber’s system of tracking and loading various cargo in aircraft.  One would have been motivated to have combined the teachings because Corigliano is already teaching manipulating objects remotely using a handheld device for information and Huber is teaching a similar concept by processing various cargo via a handheld device.  As such, the combination would have resulted in the combination of well known teachings and as such it would yielded a predictable invention. 
Regarding claim 6, Corigliano discloses further comprising a power source configured to charge a battery source of the PED (The controller integrated electro-mechanical interface 170 can include a power transfer interface, wherein the controller docking device 100 would include a portable power source 174, which is in electrical communication with the controller integrated electro-mechanical interface 170. The controller integrated electro-mechanical interface 170, in turn, transfers electrical energy from the portable power source 174 to the mobile computing device 200. It is understood that a power regulating circuit can be integrated between the portable power source 174 and the controller integrated electro-mechanical interface 170 to regulate the voltage, current, or both. The portable power source 174 can be any portable power source, including a battery, a capacitor, a solar power converter, a kinetic electrical generator, a chemical electrical generator, and the like, see column 6 lines 66 to column 7 line 13).
Regarding claim 8, Corigliano does not disclose wherein the PED comprises a wireless interface configured to communicate with the MCP (The controller docking device 100 can be utilized to provide a data entry method for operating an application running on the mobile computing device 200, wherein the application provides operational signals and a wireless signal from the mobile computing device 200 to convey operating instructions to a remote controlled device, as illustrated in FIGS. 7 and 8. The controller docking device 100 can be 
Corigliano does not necessarily disclose to monitor and control the cargo handling system.
However, Huber discloses wherein the touchscreen can be formed and/or controlled by the control computer such that the touchscreen displays at least a portion of the cargo loading deck so that a user of the loading system, by means of the touchscreen, can select at least one target position, in particular a cargo loading track. Preferably the loading system according to the invention supports a manual and an automatic loading of pieces of cargo. For automatic loading, the user merely specifies a target position, for example in the form of selection of a cargo loading track, wherein the control computer automatically develops a control strategy which leads to the piece of cargo being moved from its current position to the specified target position. On unloading, this target position can also lie outside the aircraft, paragraph 0020.
The combination of Corigliano and Huber would have resulted in the docking system of Corigliano to incorporate Huber’s system of tracking and loading various cargo in aircraft.  One would have been motivated to have combined the teachings because Corigliano is already teaching manipulating objects remotely using a handheld device for information and Huber is teaching a similar concept by processing various cargo via a handheld device.  As such, the combination would have resulted in the combination of well known teachings and as such it would yielded a predictable invention. 
Regarding claim 9, Corigliano discloses wherein the PED is configured to be detachably coupled to the PCP (see FIG. 4 wherein the portable mobile device attaches and detaches from the dock based control).
Regarding claim 10, Corigliano discloses wherein the PED further comprises a PED connector socket configured to be coupled to an interfacing connector of the PCP (The controller docking device 100 can interface with the mobile computing device 200 by any reasonable signal interface known by those skilled in the art. The illustrated embodiment includes two exemplary signal interfaces, a controller integrated electro-mechanical interface 170 and a Bluetooth wireless interface 172. The controller integrated electro-mechanical interface 170 detachable mates with a mobile device integrated electro-mechanical interface 270 integrated into the mobile computing device 200, providing an electromechanical connection. Mechanically, the joint formed between the controller integrated electro-mechanical interface 170 and the mobile device integrated electro-mechanical interface 270 aids in retaining the mobile computing device 200 within the mobile device receptacle 150. The electrical component of the joined interface formed between the controller integrated electro-mechanical interface 170 and the mobile device integrated electro-mechanical interface 270 provides power and signal communication between the controller docking device 100 and the mobile computing device 200, column 6 lines 47-65).
Regarding claim 11, Corigliano discloses a method of operating a wireless portable cargo control panel with physical controls, the method comprising:
detecting a docking status of a portable electronic device (PED) (see FIG. 4-7 wherein a user can dock the mobile device into the docking system)

Corigliano does not disclose controlling cargo operations of a cargo compartment using inputs from at least one of the soft controls of the PED or physical controls of the PCP based on the docking status; and displaying a status of the cargo operation and a status of the control components on the display of the PED.
However, Huber discloses wherein the touchscreen can be formed and/or controlled by the control computer such that the touchscreen displays at least a portion of the cargo loading deck so that a user of the loading system, by means of the touchscreen, can select at least one target position, in particular a cargo loading track. Preferably the loading system according to the invention supports a manual and an automatic loading of pieces of cargo. For automatic loading, the user merely specifies a target position, for example in the form of selection of a cargo loading track, wherein the control computer automatically develops a control strategy which leads to the piece of cargo being moved from its current position to the specified target position. On unloading, this target position can also lie outside the aircraft, paragraph 0020.
The combination of Corigliano and Huber would have resulted in the docking system of Corigliano to incorporate Huber’s system of tracking and loading various cargo in aircraft.  One would have been motivated to have combined the teachings because Corigliano is already teaching manipulating objects remotely using a handheld device for information and Huber is teaching a similar concept by processing various cargo via a handheld device.  As such, the combination would have resulted in the combination of well known teachings and as such it would yielded a predictable invention. 
Regarding claim 12, Corigliano further comprising responsive to docking the PED to the PCP, removing the soft controls from the display of the PED; and operating the display of the PED as a monitoring unit (as seen in FIGS. 4-7, once a user docks the mobile device into the docking element the mobile device becomes a display screen for the user wherein the controls 120 and 130 operate the device as a whole limiting the function of the mobile device to a display).
Regarding claim 13, Corigliano discloses further comprising responsive to undocking the PED from the PCP, restoring the soft controls on the display of the PED (FIG. 4, it would have been obvious wherein the mobile device would have access to its touchscreen access upon being undocked from the docking station).
Regarding claim 14, Corigliano discloses wherein undocking the PED from the PCP, a configuration of the PCP configures a state of the PED (FIG. 4, it would have been obvious wherein the mobile device would have access to its touchscreen access upon being undocked from the docking station).
Regarding claim 15, Corigliano does not disclose further comprising determining orientation information; displaying the orientation information on the display of the PED; and updating the status of the cargo operation and the status of the control components of the display of the PED based at least in part on the orientation information.
However, Huber discloses wherein the touchscreen can be formed and/or controlled by the control computer such that the touchscreen displays at least a portion of the cargo loading deck so that a user of the loading system, by means of the touchscreen, can select at least one target position, in particular a cargo loading track. Preferably the loading system according to the invention supports a manual and an automatic loading of pieces of cargo. For automatic loading, the user merely specifies a target position, for example in the form of selection of a cargo loading track, wherein the control computer automatically develops a control strategy which leads to the piece of cargo being moved from its current position to the specified target position. On unloading, this target position can also lie outside the aircraft, paragraph 0020.
The combination of Corigliano and Huber would have resulted in the docking system of Corigliano to incorporate Huber’s system of tracking and loading various cargo in aircraft.  One would have been motivated to have combined the teachings because Corigliano is already teaching manipulating objects remotely using a handheld device for information and Huber is teaching a similar concept by processing various cargo via a handheld device.  As such, the combination would have resulted in the combination of well known teachings and as such it would yielded a predictable invention. 
Regarding claim 16, Corigliano does not disclose further comprising updating orientation indicator displays of a directional controller of the PCP based at least in part on the orientation information.
However, Huber discloses wherein the touchscreen can be formed and/or controlled by the control computer such that the touchscreen displays at least a portion of the cargo loading deck so that a user of the loading system, by means of the touchscreen, can select at least one target position, in particular a cargo loading track. Preferably the loading system according to the invention supports a manual and an automatic loading of pieces of cargo. For automatic loading, the user merely specifies a target position, for example in the form of selection of a cargo loading track, wherein the control computer automatically develops a control strategy which leads to the piece of cargo being moved from its current position to the specified target position. On unloading, this target position can also lie outside the aircraft, paragraph 0020.
The combination of Corigliano and Huber would have resulted in the docking system of Corigliano to incorporate Huber’s system of tracking and loading various cargo in aircraft.  One would have been motivated to have combined the teachings because Corigliano is already teaching manipulating objects remotely using a handheld device for information and Huber is teaching a similar concept by processing various cargo via a handheld device.  As such, the combination would have resulted in the combination of well known teachings and as such it would yielded a predictable invention. 
Regarding claim 17, Corigliano discloses further comprising charging a power source of the PED (The controller integrated electro-mechanical interface 170 can include a power transfer interface, wherein the controller docking device 100 would include a portable power source 174, which is in electrical communication with the controller integrated electro-mechanical interface 170. The controller integrated electro-mechanical interface 170, in turn, transfers electrical energy from the portable power source 174 to the mobile computing device 200. It is understood that a power regulating circuit can be integrated between the portable power source 174 and the controller integrated electro-mechanical interface 170 to regulate the voltage, current, or both. The portable power source 174 can be any portable power 
Regarding claim 18, Corigliano does not disclose further comprising receiving the orientation information from at least one of the PED or a master control panel.
However, Huber discloses wherein the touchscreen can be formed and/or controlled by the control computer such that the touchscreen displays at least a portion of the cargo loading deck so that a user of the loading system, by means of the touchscreen, can select at least one target position, in particular a cargo loading track. Preferably the loading system according to the invention supports a manual and an automatic loading of pieces of cargo. For automatic loading, the user merely specifies a target position, for example in the form of selection of a cargo loading track, wherein the control computer automatically develops a control strategy which leads to the piece of cargo being moved from its current position to the specified target position. On unloading, this target position can also lie outside the aircraft, paragraph 0020.
The combination of Corigliano and Huber would have resulted in the docking system of Corigliano to incorporate Huber’s system of tracking and loading various cargo in aircraft.  One would have been motivated to have combined the teachings because Corigliano is already teaching manipulating objects remotely using a handheld device for information and Huber is teaching a similar concept by processing various cargo via a handheld device.  As such, the combination would have resulted in the combination of well known teachings and as such it would yielded a predictable invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID E CHOI/Primary Examiner, Art Unit 2174